Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 16, 2020 has been entered. 
This action is a non-final action on the merits in response to the application filed on 04/16/2020.
Note, Examiner is Renae Feacher is the current Examiner.

Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s Remarks have been considered.
Applicant argues, “ claim 1 does not recite a mental process, as alleged in the Final Office Action.” (pg. 12)
The claims encompass Certain Methods of Organizing Human Activity related to to managing personal behavior or interactions between people. Steps such as determining a second/third geographic location based received indication data, identifying 

Applicant argues,” Claim 1 requires detectors to perform the claimed features and these features cannot be performed in the human mind.” (Pg. 13)
	Based on the October 2019 Update: SME claims can recite a mental process even if the they are claimed as being performed by a computer. Here, the abstract concepts of determining by the processor, identifying by the processor and predicting by a processor indicate Mental Processes, but for a generic computer component, that can be performed using the human mind or with a pen and paper. In regards to the detectors, they would be analyzed under Step 2A Prong 2 as additional elements. Notes that the detectors are also considered generic computer components performing generic computer functionality such as receiving/sending data.

Applicant argues, “…claim 1 is directed to the practical application of efficiently assigning locations to users.” (pg. 14)
Examiner respectfully disagrees. The judicial exceptions are not integrated into a practical application. The claims recite the additional elements of a processor, a memory, a non-transitory CRM, first/second detector and a device. These are generic computer components recited at a high level of generality as performing generic computer functions.  For example, steps of receiving by a first/second detector a first 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.

Applicant argues, “The automated assignment of a location improves the art of location assignment because the claimed features allow a location to be used by a different user in the event that a first user is unable to use the location at a designated time. In this way, the use of the location is maximized. Therefore, claim 1 constitutes a practical application that is patent eligible.”
	Applicant has not provided sufficient support in the claims or Specification to demonstrate an improvement in a technical field or a technology.  Examiner notes that the art of location assignment is not a technical field, but an area related to business processes.  Any improvement shown would be directed to the an improved business 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
determining, [by the processor] and based on receiving the first indication, a second geographic location associated with the user
determining, [by the processor] and based on receiving the second indication, a third geographic location associated with the user;
identifying, [ by the processor], a movement pattern associated with the user based on the second geographic location and the third geographic location, wherein the movement pattern includes a movement direction and a movement rate associated with the user;
predicting, [by the processor] and based on the movement pattern, a future location of the user at a start of the time period whether a distance between the first geographic location and the second geographic location exceeds a threshold distance; 
determining, [by the processor], whether the user is expected to arrive at the first geographic location at the start of the time period based on the future location; and
reassigning, [by the processor], the first geographic location to be used by a different user during the time period when the user is not expected to arrive at the first geographic location at the start of the time period
The limitations under its broadest reasonable interpretation covers Methods of Organizing Human Activities but for the recitation of generic computer components (e.g. a processor) related to managing personal behavior or interactions between people. For determining a user location based on received messages and identifying a movement pattern of a person. In addition, the claim  encompasses Mental processes related to observations (e.g. determining location) and evaluation (e.g. identifying movement patterns). Accordingly, the claim recites an abstract idea. 
Independent Claims 9 and 17 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claims 2 and 10 are directed to calculating a distance, Claims 3 and 11 are directed selecting a fourth geographic location, Claims 4 and 13 are directed to assigning a geographic location, Claim 5 is directed to determining a second geographic location and Claims 6-8 are directed to attributes. Claims 12 and 20 are directed to a determining a route. Claim 14 is directed to reassigning the first geographic location, Claim 15 is directed to determining a second geographic location, Claim 16 is directed to a Bluetooth connection request, Claims 18 is directed to determining movement patterns and Claim 19 is directed to reassigning to a different user. Thus, the dependent claims further limit the abstract concepts found in the independent claims.

For example, the step of assigning a first geographic location is storing data. The steps of receiving by a first/second detector a first message transmitted by a device and receiving by a processor from a first/second detector a first indication is sending and transmitting data over a network (e.g. extra-solution activity). Steps such as determining geographic locations, identifying a movement pattern and determining whether the user is expected to arrive involve data analysis. The step of re-assigning the first geographic location to be used by a different user and removing the data associated with the first user is data manipulation.  
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.

	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1-20.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 9, 10, 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein et al. (U.S. 2016/0300160 A1) in view of Poon (US 2012/0197670))


Claim 1:
Klein discloses:
A method comprising: assigning, by a processor, a first geographic location to be used by a user during a time period, wherein assigning the first geographic location includes storing, in a database, data associating the user with the first geographical location and the time period; (see at least ¶0025, database with personnel information including a visitor’s info; see also ¶0027, calendar meeting; see also ¶0046, visitor location)
receiving, by a first detector the processor, a first message transmitted by a device associated with the user, wherein the first detector automatically receives the first message when the device is within a first distance of the first detector; (see at least ¶0032, when a visitor’s smartphone enters an area, the device may establish wireless communication with the wireless network serving the area; see also ¶0046, as visitor walks the smartphone may send current location)
receiving, by the processor and from the first detector, a first indication that the device is within the first distance from the first detector; (see at least ¶0046, send a notification to a smartphone when route not in synch; see also ¶0049, user speed is monitored as they go along a route)
determining, by the processor and based on receiving the first indication, a second geographic location associated with the user based on the message; (see at least ¶0041, users are detected along a route)
receiving, by a second detector, a second message transmitted by the device, wherein the second detector automatically receives the second message when the device is within a second distance of the second detector; (see at least ¶0041, users are detected along a route; see at least Figure 15 and ¶0046, GPS waypoint tracking of the smartphone along a predetermined route)
receiving, by the processor and from the second detector, a second indication that the device is within the second distance from the second detector; (see at least ¶0041, users are detected along a route; see at least Figure 15 and ¶0046, GPS waypoint tracking of the smartphone along a predetermined route)
determining, by the processor and based on receiving the second indication, a third geographic location associated with the user; (see at least ¶0041, users are detected along a route; see at least Figure 15 and ¶0046, GPS waypoint tracking of the smartphone along a predetermined route)
identifying, by the processor, a movement pattern associated with the user based on the second geographic location and the third geographic location, wherein the movement pattern includes a movement direction and a movement rate associated with the user; (see at least ¶0071, detected patterns of wireless usage; see also ¶0075-¶0076, long term patterns of wireless detection)
predicting, by the processor and based on the movement pattern, a future location of the user at a start of the time period;  (see at least ¶0071, detected patterns of wireless usage; see also ¶0075-¶0076, long term patterns of wireless detection; see also ¶0060, a user’s habitual usage of smartphone may be used to predict where she will move; see also ¶0027; see also ¶63, historical entries that match the same or similar day, time, current location)
determining, by the processor, whether the user is expected to arrive at the first geographic location at the start of the time period based on the future location; and (see at last ¶0063-¶0063, historical entries that match the same or similar day, time, current location)
	While Klein discloses the above limitations, Klein does not explicitly disclose the following limitations; however, 
reassigning, by the processor, the first geographic location to be used by a different user during the time period when the user is not expected to arrive at the first geographic location at the start of the time period, wherein reassigning the first geographic location includes removing, from the database, the data associating the user with the first geographical location and the time period and storing, in the database, data associating the different user with the first geographical location and the time period. (see at least ¶0028, if the estimated time to arrive at a location is later than the reserved time then the first customer is deemed to be late and if the arrival time is much later than the first customer reservation is deemed cancelled and where the system will offer the reservation to a second customer; see also ¶0038, second customer accepts the proposed reservation)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the physical space assignment of Klein with the forecasting behaviors of late customers of Poon in order to facilitate the handling of late customers (see ¶0001) to mitigate location impact.
	Claim 9 for a system (Klein see Figure 3)  and Claim 17 for a non-transitory CRM (Klein ¶0101) substantially recites the subject matter of Claim 1 and are rejected based on the same rationale. 

Claim 2:
Klein and Poon disclose claim 1. Klein further discloses:
further comprising: calculating, a distance that the user could move at the movement rate before the time period. (see at least ¶0043, track devices to ensure the user stays on route; see also ¶0049, as smartphone travels along a predetermined route the server may monitor a speed or time of movement)
	Claim 10 for a system substantially recites the subject matter of Claim 2 and is rejected based on the same rationale.

Claim 4:
Klein and Poon disclose claim 1. Klein further discloses:
wherein assigning the first geographic location to be used by the user during the time period includes: identifying a number of participants scheduled to meet with the user during the time period; and (see at least ¶0075, server may sum or tally the predicted or actual number of detected wireless devices and automatically reserve or arrange space; see also ¶0090)
selecting the first geographic location from a plurality of geographic locations based on the number of the participants scheduled to meet with the user. (see at least ¶0075, server may sum or tally the predicted or actual number of detected wireless devices and automatically reserve or arrange space; see also ¶0090)
Claim 13 for a system substantially recites the subject matter of Claim 4 and is rejected based on the same rationale.

Claim 5: 
Klein and Poon disclose claim 1. Klein further discloses:
wherein determining the second geographic location associated with the user based on the message further includes: identifying, as the second geographic location associated with the user, a location of the first detector. (see at least ¶0032, when a device first enters an area the device establishes a wireless communication with a wireless network; see also ¶0046, GPS waypoints)
Claim 15 for a system substantially recites the subject matter of Claim 5 and is rejected based on the same rationale.

Claim 6:
Klein and Poon disclose claim 1. Klein further discloses:
wherein a signal carrying the message is received by the first detector, and wherein determining the second geographic location associated with the user further includes: identifying an attribute associated with the signal received by the first detector; and (see at least ¶0032, when a device first enters an area the device establishes a wireless communication with a wireless network; see also ¶0046, GPS waypoints, matching location to GPS waypoints within a location tolerance)
determining the second geographic location based on the attribute. (see at least ¶0032, when a device first enters an area the device establishes a wireless communication with a wireless network; see also ¶0046, GPS waypoints, matching location to GPS waypoints within a location tolerance)

Claim 14: 
Klein and Poon disclose claim 13. Klein further discloses:
wherein the processor, when reassigning the first geographic location to be used by the different user during the time period, is further configured to: generate a third message to one or more of the participants, wherein the third message indicates that the first geographic location is no longer assigned to the user. (see at least ¶0011, send a notification to the first customer if the reservation has been cancelled)

Claim 16: 
Klein and Poon disclose claim 9. Klein further discloses:
wherein the first message includes a Bluetooth connection request. (see at least ¶0039, Bluetooth capability)

Claim 18: 
Klein and Poon disclose claim 17. Klein further discloses:
wherein the one or more instructions further cause the processor to: determine, based on the movement pattern, an expected path for the user before the time period; and calculate predict the future location based on the expected path. (see at least ¶0071, detected patterns of wireless usage; see also ¶0075-¶0076, long term patterns of wireless detection; see also ¶0060, a user’s habitual usage of smartphone may be used to predict where she will move; see also ¶0027; see also 

Claims 3, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein et al. (U.S. 2016/0300160 A1) in view of Poon (US 2012/0197670)) further in view of Aaron et al. (US 2008/0195312).

Claim 3:
	While Klein and Poon disclose claim 1 and Poon further discloses  Klein further discloses further comprising: selecting, when the first geographic location is reassigned to the different user(see at least ¶0028, if the estimated time to arrive at a location is later than the reserved time then the first customer is deemed to be late and if the arrival time is much later than the first customer reservation is deemed cancelled and where the system will offer the reservation to a second customer; see also ¶0038, second customer accepts the proposed reservation), neither explicitly disclose the following limitations; however, Aaron does disclose:
[further comprising: selecting, when the first geographic location is reassigned to the different user,] reschedule a fourth third geographic location from a plurality of geographic locations; and (see at least ¶0074, reschedule meeting/appointment for a future date/time and location)
assigning the fourth geographic location to be used by the user during a second time. (see at least ¶0074, reschedule meeting/appointment for a future date/time and location)
	Before the effective filing date of the claimed invention, it would have been obvious 
	Claim 11 for a system and Claim 19 for a non-transitory CRM substantially recites the subject matter of Claim 3 and is rejected based on the same rationale.

Claim 12: 
	While Klein, Poon and Aaron disclose claim 11 and Klein further disclose determine a route between the third geographic location and the fourth geographic location (see at least ¶0046, sending a message to a user to correct a route; see also ¶0089-¶0090, each user is notified of physical space location), neither explicitly disclose the following limitation; however, Aaron does disclose:
wherein the processor further configured to: determine a route between the third geographic location and the fourth geographic location; (see at least ¶0042-¶0043, determining routs based on appointment locations; see at least ¶0053, transmit rescheduled meeting info)
generate a third second message to the user, wherein the third second message identifies the fourth geographic location and the route; (see at least ¶0042-¶0043, determining routs based on appointment locations; see at least ¶0053, transmit rescheduled meeting info)
and cause the third second message to be forwarded to the user.  (see at least ¶0042-¶0043, determining routs based on appointment locations; see at least 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the physical space assignment of Klein with the forecasting behaviors of late customers of Poon with the meeting rescheduling functionality of Aaron to facilitate planning and logistics for meetings by providing an automatic rescheduling.
Claim 20 for a system substantially recites the subject matter of Claim 12 and is rejected based on the same rationale.

Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klein et al. (U.S. 2016/0300160 A1) in view of Poon (US 2012/0197670)) further in view of Friday et al. (US 2005/0185618).
Claim 7:
	While Klein discloses claim 6, neither Klein nor Poon explicitly disclose the following limitations; however, Friday does disclose:
wherein determining the second geographic location based on the attribute includes: identifying a transmission signal strength for the device associated with the user; (see at least ¶0052, RF physical models returns an estimated physical location of a wireless node given the strength of signals detected; see also ¶014, to locate the position of the mobile user in real time the mobile station measures signal strength)
determining a received signal strength of a version of the signal received by the first detector; and determining the second geographic location based on a difference between the transmission signal strength and the received signal strength and a location of the first detector. (see at least ¶0052, RF physical models returns an estimated physical location of a wireless node given the strength of signals detected; see also ¶014, to locate the position of the mobile user in real time the mobile station measures signal strength)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the RF presence of visitor smartphone and the forecasting behaviors of late customers of Poon with the determining signal strength of mobile nodes of Friday to enhance the accuracy of wireless node locations in an RF environment (see Abstract).

Claim 8:
	While Klein and Poon disclose claim 6, neither explicitly disclose the following limitation; however, Friday does disclose:
wherein the first detector includes an antenna that detects the message in a direction, and wherein identifying the attribute associated with the signal includes: measuring, using the antenna, the attribute with respect to the direction. (see at least ¶0058, identifying locations of wireless nodes based on return of signal strength; see also ¶0053, directional antennas)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the RF presence of visitor smartphone and the forecasting behaviors of late customers of Poon with the determining signal strength of mobile nodes of Friday to enhance the accuracy of wireless node locations in an RF 

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Coughlin et al. (US 2012/0059580) discloses determining a geographic location of an appointment, a current participant location and an estimated time of arrival. If the time of arrival is close to time of meeting a notification is sent to the user. 
Perrella et al. (US 2012/0158448) discloses sending a late message when the estimated time of arrival is after the meeting start time.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683